 In theMatter Id BLUE GRASSORDNANCE DEPoT, INCORPORATED, andAMERICAN FEDERATION OF LABORCase No. 9-R-1743.-DecidedJune 11. 1945Mr. Jack C. Shaffer,of Richmond, Ky., for the Company.Mr. Charles M. Elder,of Louisville, Ky., for the UnionMr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, herein calledthe Union, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Blue Grass Ordnance Depot, Incor-porated, Richmond, Kentucky, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Herbert J. Nester, Trial Examiner. Said hearing was heldat Richmond, Kentucky, on May 10, 1945. The Company and the Unionappeared, participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBlue Grass Ordnance Depot, Incorporated, is a Kentucky corporationoperating a depot at Richmond, Kentucky, where it ships, receives, andstores ammunition and generalsupply material for the Ordnance Depart-62 N. L. R. B., No. 47315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the United States Army. The depot is operated under a cost-plus-fixed-fee basis contract with the United States Government.We find that the business of the Company affects commerce' within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admitting to mem-bership employees of the Company.Ill.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as ' theexclusive bargaining representative of certain of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the desires of the parties, that all militar-ized guards at the Richmond, Kentucky, plant of the Company, excludingthe chief of guards, lieutenants, sergeants, corporals, and any other 'super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andIThe Field Examiner reported that the Union submitted 59 membership cards There a*c approxi-mately 104employees in the appropriate unitSeeMatter of Bethlehem-Fairfield Shipyard, Inc ,61 N. L R B 901. BLUE GRASS ORDNANCE DEPOT, INCORPORATED317pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Blue Grass Ordnance Depot,Incorporated, Richmond, Kentucky, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by Ameri-can Federation of Labor, for the purposes of collective bargaining.